Case 2:19-cr-00015-JRG-RSP Document 31 Filed 10/30/20 Page 1 of 2 PageID #: 85




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §      CRIMINAL NO. 2:19-CR-15
                                                 §      JUDGES GILSTRAP/PAYNE
ANDRES MICHAEL MARTINEZ-JUAREZ                   §

                             ELEMENTS OF THE OFFENSE

        You are charged in Count Three of the Superseding Indictment with a violation 21

U.S.C. § 841(a)(1), Possession with Intent to Distribute and Distribution of

Methamphetamine. The essential elements which must be proven to establish violation

of these offenses are:

        FIRST: That you knowingly possessed a controlled substance;

        SECOND: That the substance was, in fact, actual methamphetamine, a
        Schedule II controlled substance;

        THIRD: That you possessed the controlled substance with the intent to
        distribute it or did distribute it; and

        FOURTH: That the quantity of the controlled substance was at 50 grams or
        more.

                                                 Respectfully submitted,

                                                 STEPHEN J. COX
                                                 UNITED STATES ATTORNEY

                                                 /s/ Lucas Machicek______________
                                                 LUCAS MACHICEK
                                                 ASSISTANT U.S. ATTORNEY
                                                 Texas Bar No. 24064230
                                                 110 North College Avenue, Suite 700
                                                 Tyler, Texas 75702
                                                 (903) 590-1400
Elements – Page 1 of 2
Case 2:19-cr-00015-JRG-RSP Document 31 Filed 10/30/20 Page 2 of 2 PageID #: 86




                             CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Elements of the Offense has been

served on counsel of record for the defendant via ECF on this, the 30th day of October,

2020.

                                                 /s/ Lucas Machicek
                                                 LUCAS MACHICEK




Elements – Page 2 of 2
